DETAILED ACTION
This Office Action is in response to Amendment filed October 11, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “or” should be replaced with “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a substrate or wafer and its material composition such that “the buffer layer is configured to lattice-relax the first layer” as recited on lines 6-7, because (a) the inherently apply strain to the first layer rather than being “configured to lattice-relax the first layer”, and (b) it appears that the claimed lattice-relaxation of the first layer with the help of the buffer layer would be with respect to an unclaimed substrate, wafer or layer, which Applicants do not claim.
(2) Regarding claim 1, it is not clear what the limitation “the buffer layer is configured to lattice-relax the first layer” recited on lines 6-7 refers to, because (a) Applicants do not claim a substrate or wafer on which the claimed first layer is formed, and (b) therefore, it appears that the first layer may be a substrate or wafer that is lattice-relaxed on which the claimed buffer layer is disposed, which would be inherent for a bulk substrate or wafer before depositing any layer on the bulk substrate or wafer.
(3) Further regarding claim 1, it is not clear how the material composition of the buffer layer recited on lines 2-3 can be “configured to lattice-relax the first layer” that has a material composition recited on line 4 that is distinct from the material composition of the buffer layer, because (a) as discussed above, Applicants do not claim a substrate or wafer in claim 1, and therefore, the buffer layer recited in claim 1 without any substrate or wafer cannot be “configured to lattice-relax the first layer” when the first layer is formed on the buffer layer, and (b) rather, the buffer layer, having a material composition distinct from the first layer, would inherently apply strain to the first layer.
Claims 2-8, 10 and 11 depend on claim 1, and therefore, claims 2-8, 10 and 11 are also indefinite.
(4) Regarding claim 4, it is not clear how the planarity is defined and measured such that the front surface of the third layer has a higher planarity than a front surface of 
(5) Regarding claim 7, it is not clear whether “a buffer layer” recited in claim 7 is the same with the buffer layer recited on line 2 of claim 1, or an additional buffer layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8 and 11, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Raring et al. (US 9,246,311)
Regarding claims 1, 2, 4-8 and 11, Raring et al. disclose a template substrate (Fig. 4b), because Applicants do not specifically claim what the claimed template substrate is for, and what it does, comprising: a buffer layer ((composite layer of n-buffer and) lower Sacrificial region including In0.1Ga0.9N wells) that includes at least one of 0.1Ga0.9N), gallium aluminum nitride, aluminum nitride, or aluminum gallium indium nitride, a first layer (n-Cladding) that includes Alx2Inx1Ga(1-x1-x2)N (0<x1<1, 0<x2<1) and has a lattice constant a1 in an in-plane direction, which is inherent for the epitaxially grown n-Cladding layer having a wurtize lattice structure, wherein the first layer is provided on the buffer layer, and the buffer layer is configured to lattice-relax the first layer, which is also inherent because (a) Raring et al. disclose the claimed material compositions of the buffer layer and the first layer, and (b) if the buffer layer of Raring et al. does not lattice-relax the first layer of Raring et al., then claim 1 would be further indefinite for not claiming an essential or critical feature to the practice of the claimed invention; a second layer (Light emitting layers, one Al0.2Ga0.8N barrier layer of Light emitting layers or Al0.3Ga0.7N Electron blocking layer) that is stacked on the first layer and includes AlyGa1-yN (0<y<1); and a third layer (p-Cladding) that is provided opposed to the first layer (n-Cladding) with the second layer being interposed therebetween, the third layer including Alz2Inz1Ga(1-z1-z2)N (0<z1<1, 0≤z2<1) (claim 1), wherein an inconsistency degree d (%) of a lattice constant a3 of the third layer (p-Cladding) in the in-plane direction with respect to the lattice constant al of the first layer (n-Cladding) that is represented by formula (1):
d (%)= | (a3 - a1) | /a1 x 100 ... (1)
is less than 0.083%, because it would be zero with the same material composition for the first and third layer (claim 2), a front surface of the third layer (p-Cladding) inherently has a higher degree of planarity than a front surface of the first layer (n-Cladding), because the first layer of the n-Cladding is directly formed over the Sacrificial region, and thus would have a surface roughness larger than the top surface of the p-Cladding 0.2Ga0.8N barrier layer of Light emitting layers or Al0.3Ga0.7N Electron blocking layer), and the third layer (p-Cladding) are provided in this order (claim 6), further comprising a buffer layer ((composite layer of n-buffer and) Sacrificial region) between the substrate (GaN Substrate) and the first layer (n-Cladding), wherein the buffer layer includes gallium nitride, gallium indium nitride (In0.1Ga0.9N), gallium aluminum nitride, aluminum nitride, or aluminum gallium indium nitride (claim 7), and the substrate (GaN Substrate) includes a gallium nitride substrate (claim 8), and formula (3):
x1≥z1 ... (3)
is satisfied, because x1 = z1 (claim 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US 9,246,311)  The teachings of Raring et al. are discussed above.
Regarding claim 3, Raring et al. differ from the claimed invention by not showing that a thickness t of the second layer satisfies formula (2):
t(nm)<1018.9xe-50 71xC1 ... (2)
where c1 in formula (2) falls within a range of 2.0%<c1<6.0%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thickness t of the second layer can satisfy the formula (2), because (a) the first layer of the n-Cladding has an indium content of 0.042 ≤ (x = 0.17+-3) × (y = 0.3) ≤ 0.06, (b) the thickness of the second layer, which is the entirety or some portion of the Light emitting layers, the Al0.2Ga0.8N barrier layer of the Light emitting layers or the Al0.3Ga0.7N Electron blocking layer can satisfy the claimed range since (i) the thickness of the light emitting layers, the barrier layer or the electron blocking layer should be selected and optimized to obtain desired electrical and/or optical characteristics of the light emitting layers, the barrier layer or the electron blocking layer, and (ii) as the device size shrinks, the thickness of the second layer would become reduced to reduce the overall device thickness, and thus to manufacture more devices on the same substrate, and (c) the claim is prima facie obvious without showing that the claimed range of the second layer thickness achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 10, Raring et al. differ from the claimed invention by not showing that the first layer has a thickness from 500 nm to 2000 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first layer can have the claimed thickness, because (a) the thickness of the first layer of the n-Cladding should be selected to efficiently confine the electrons and holes in the Light emitting layers, (b) the thickness of the first layer of the n-Cladding should also be optimized to improve quality of the semiconductor layers formed on the first layer, and (c) the claim is prima facie obvious without showing that the claimed range of the first layer thickness achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments


Conclusion
Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        January 20, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815